Citation Nr: 1145858	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-49 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center in Utica, New York from December 22, 2008 to December 24, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative determination by the Canandaigua, New York Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center in Utica, New York from December 22, 2008 to December 24, 2008.  Subsequent to the issuance of the November 2009 statement of the case, he submitted a letter from C.N.Y.C. indicating that his hospitalization and treatment was medically necessary.  He did not include a statement indicating that he was waiving referral of this evidence to the AOJ for initial review.  

In this regard, the Board notes the evidence submitted by the Veteran has not been reviewed by the AOJ, and without an appropriate waiver or a full grant of the benefit sought in this case, this evidence must be referred to the AOJ for consideration in the first instance.  See 38 C.F.R. § 20.1304(c).

Second, it appears that the Veteran was treated days before his hospitalization at St. Luke's Healthcare Center.  Records from this facility have not been obtained.  Further, complete records from his hospitalization at St. Elizabeth Medical Center do not appear to have been associated with the claims file.  Therefore, since these records are pertinent to the Veteran's claim, a remand is necessary so that attempts can be made to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization and consent forms so that December 2008 records from St. Luke Healthcare Center and St. Elizabeth Medical Center can be obtained and associated with the claims file.  All attempts to obtain these records must be documented in the claims file.  If VA cannot obtain the records, inform the Veteran and ask that he submit the records.  The Veteran should, if possible, obtain and submit the records to expedite the case.

2.  Then readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


